DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Status
An amendment, filed 10/18/2021, is acknowledged. Claim 1 is amended.  No new matter is added. Claims 1-3 and 5-16 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 10266911).


Claim 1
Hayashi
C
0.2-0.3
0.05-0.40
Mn
3.0-5.0
1.2-8.0
Si
0.5-2.5
0.5-3.0
Al
0.5-2.0
0.001-2.0
Mo
0.25-0.5
0-1.0
Ni
0.5-1.5
0-1.0
Nb
0-0.05
0-1.0
Cr
0-1.0
0-1.0
Fe
Balance with impurities
Balance with impurities


Compositional ranges including zero are interpreted as optional elements.  Thus, Hayashi teaches a steel with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to the limitation “wherein the steel comprises 15-50% austenite after annealing,” the phrase “after annealing” may be interpreted as a conditional or contingent limitation as the claim does not require that the steel is annealed.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Thus, Claim 1 may be interpreted such that the claimed austenite content is not required.
Hayashi, it is noted however, teaches an annealed steel with an austenite content of 10-40 area%, deemed to overlap the instantly claimed range.  (col. 4, ln. 58 to col. 6, ln. 3).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

With respect to Claim 11, Hayashi teaches controlling the microstructure, including austenite particles, to prevent cracks. (col. 10, ln. 5-65).  Thus, it would have been obvious to one of ordinary skill in the art to obtain a sheet or portion, including a slab, of the steel of Hayashi free of cracks and therefore, substantially free of edge cracking.  It is noted that Claim 10 is drawn to a product and therefore the phrase “as-cast” is interpreted as a product-by-process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Thus, the steel of Hayashi which teaches a crack-free steel meeting the claimed composition, is deemed to meet the instant claim.
With respect to Claim 12, Hayashi teaches a steel with excellent impact properties, where a desired impact property comprises meeting a Charpy V-notch impact test with a value at 0° C of 20 J or more.  While the reference does not teach the Charpy impact values at room temperature, as Hayashi teaches a steel with Charpy impact values falling within the claimed range at 0° C and having substantially overlapping compositional ranges and overlapping content of austenite, it would be expected that the steel necessarily would have the same Charpy impact value at room temperature as the instantly claimed steel.  MPEP 2112.01.  Alternatively, as Hayashi is drawn to improving the Charpy impact value of the steel, it would have been obvious to one of ordinary skill in the art to maximize the Charpy impact value of the steel disclosed by Hayashi, including one with a value falling within the claimed range, with a reasonable expectation of success.
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 10266911), as applied to Claim 13 above, in view of Garza-Martinez et al. (US 2016/0340761).
With respect to Claims 14-16, Hayashi teaches a method of making a steel with a composition and microstructure as in Claim 1, wherein the method comprises annealing the steel at a temperature of 670-780 C, overlapping the instantly claimed range and therefore interpreted to constitute “intercritical” annealing. (col. 14, ln. 8 to col. 15, ln. 19).  Hayashi, however, is silent as to annealing the steel as a “hot band,” “in a hot dip coating line,” and/or “in a continuous annealing line.”
Garza-Martinez teaches a method of making a steel with compositional ranges of C, Mn, Si, Al, and Nb overlapping the instantly claimed ranges and those of Hayashi, wherein the method comprises annealing the steel at an intercritical temperature greater than 700° C in order to obtain a desired content of austenite (20-80% austenite) and wherein the annealing step may comprise “hot band,” “in a hot dip coating line,” and/or “in a continuous annealing line.” (para. 7-11, 34-37, 48-60; abstract).
Thus, Hayashi and Garza-Martinez are both drawn to annealing a steel composition to obtain overlapping austenite contents.  It would have been obvious to one of ordinary skill in the art to substitute the method of Hayashi to employ an annealing step comprising hot band annealing, annealing in a hot dip coating line, and/or in a continuous annealing line,” as taught by Garza-Martinez, in order to obtain an annealed steel with a desired austenite content and with additional unitlity, such as improved efficiency, increased strip size, and/or corrosion resistance.  Garza-Martinez teaches annealing the steel .

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garza-Martinez et al. (US 2016/0340761) in view of Hayashi et al. (US 10266911).
With respect to Claim 1, Garza-Martinez teaches a steel with a composition, in wt%, as follows (para. 9):

Claim 1
Garza-Martinez
C
0.2-0.3
0.2-0.3
Mn
3.0-5.0
3.5-4.5
Si
0.5-2.5
1.8-2.3
Al
0.5-2.0
0.8-1.3
Mo
0.25-0.5
-
Ni
0.5-1.5
-
Nb
0-0.05
Optionally, 0.03-0.05
Cr
0-1.0
-
Fe
Balance with impurities
Balance with impurities


Compositional ranges including zero are interpreted as optional elements.  Thus, Garza-Martinez teaches a steel with compositional ranges overlapping each of the instantly claimed ranges with the exception of Mo and Ni.  
Hayashi teaches a steel with a composition, in wt%, as follows (col. 4, ln. 58 to col. 5, ln. 7; col. 6, ln. 31 to col. 8, ln. 67):

Claim 1
Hayashi
C
0.2-0.3
0.05-0.40
Mn
3.0-5.0
1.2-8.0
Si
0.5-2.5
0.5-3.0
Al
0.5-2.0
0.001-2.0
Mo
0.25-0.5
0-1.0
Ni
0.5-1.5
0-1.0
Nb
0-0.05
0-1.0
Cr
0-1.0
0-1.0
Fe
Balance with impurities
Balance with impurities


Thus, Garza-Martinez and Hayashi are drawn to steels with substantially overlapping compositional ranges.  Hayashi teaches the addition of up to 1 wt% each of Ni and Mo in order to improve the hardenability of the steel. (col. 8, ln. 48-67).
It would have been obvious to one of ordinary skill in the art to modify the steel of Garza-Martinez to add up to 1 wt% of Mo and up to 1 wt% of Ni, as taught by Hayashi, in order to improve the hardenability of the steel.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to the limitation “wherein the steel comprises 15-50% austenite after annealing,” the phrase “after annealing” may be interpreted as a conditional or contingent limitation as the claim does not require that the steel is annealed.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Thus, Claim 1 may be interpreted such that the claimed austenite content is not required.
Garza-Martinez, it is noted however, teaches a steel comprising austenite content of 20-80% after intercritical annealing. (para. 7).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claims 2-3 and 5-9, Garza-Martinez in view of Hayashi teach a steel with compositional ranges of Mo, Ni, Si+Al, Mn, Si, and Al, overlapping the respectively claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

It would have been obvious to one of ordinary skill in the art to modify the steel of Garza-Martinez to add up to 1 wt% of Cr, as taught by Hayashi, in order to improve the hardenability of the steel.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 11, Hayashi teaches controlling the microstructure, including austenite particles, to prevent cracks. (col. 10, ln. 5-65).  Thus, it would have been obvious to one of ordinary skill in the art to obtain a sheet or portion, including a slab, of the steel of Garza-Martinez in view of Hayashi free of cracks and therefore, substantially free of edge cracking.  It is noted that Claim 10 is drawn to a product and therefore the phrase “as-cast” is interpreted as a product-by-process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Thus, the steel of Garza-Martinez in view of Hayashi which teaches a crack-free steel meeting the claimed composition, is deemed to meet the instant claim.
With respect to Claim 12, Garza-Martinez is silent as to the impact properties of the steel.
Hayashi teaches a steel with excellent impact properties, where a desired impact property comprises meeting a Charpy V-notch impact test with a value at 0° C of 20 J or more.  

While the reference does not teach the Charpy impact values at room temperature, as Garza-Martinez in view of Hayashi teaches a steel with Charpy impact values falling within the claimed range at 0° C and having substantially overlapping compositional ranges and overlapping content of austenite, it would be expected that the steel necessarily would have the same Charpy impact value at room temperature as the instantly claimed steel.  MPEP 2112.01.  Alternatively, as Hayashi teaches improving the Charpy impact value of the steel, it would have been obvious to one of ordinary skill in the art to maximize the Charpy impact value of the steel disclosed by Garza-Martinez in view of Hayashi, including one with a value falling within the claimed range, with a reasonable expectation of success.
With respect to Claim 13, Garza-Martinez teaches a method of making steel comprising a step of intercritical annealing at a temperature of greater than 700° C in order to obtain a desired content of austenite. (abstract; para. 34-37).  It would have been obvious to one of ordinary skill in the art to anneal the steel of Garza-Martinez in view of Hayashi, to a temperature of greater than 700° C, in order to obtain a steel with a desired content of austenite.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the annealing temperature ranges. MPEP 2144.05.
With respect to Claims 14-16, Garza-Martinez teaches wherein the annealing step may comprise “hot band,” “in a hot dip coating line,” and/or “in a continuous annealing line.” (para. 7-11, 34-37, 48-60).  It would have been obvious to one of ordinary skill in the art to anneal the steel of Garza-Martinez in view of Hayashi, in a step comprising “hot band,” “a hot dip coating line,” and/or “a continuous annealing line,” as taught by Garza-Martinez, in order to obtain a steel with a desired content of austenite.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-7 of U.S. Patent No. 10633727 (corresponding to US 2016/0340761, cited in the 103 rejections above) in view of Hayashi et al. (US 10266911). The instant and related claims are both drawn to a steel comprising 0.2-0.3 wt% C, overlapping contents of Mn, Si, Al, and Nb and where the steel comprises overlapping content of austenite.  Hayashi teaches a steel comprising compositional ranges overlapping those of the instant claims and US 10633727, and further teaches the addition of up to 1 wt% each of Ni and Mo in order to improve the hardenability of the steel. (col. 8, ln. 48-67).  It would have been obvious to one of ordinary skill in the art to modify the steel of Garza-Martinez to add up to 1 wt% of Mo and up to 1 wt% of Ni, as taught by Hayashi, in order to improve the hardenability of the steel.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Finally, with respect to the instant claims 13 and 16, the related claims are drawn to a steel made by a method comprising continuous intercritical annealing at an overlapping temperature.  Accordingly, it would have been obvious to one of ordinary skill in the art to make the steel of the instant claims in view of Hayashi, using such a method, in order to obtain a steel with the desired composition and microstructure.

Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to the rejection(s) of claim(s) s 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayashi and Garza-Martinez in view of Hayashi, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735